DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracton et al. (US 6,470,378 A1, hereinafter refers Tracton).
	
	Regarding claim 1, Tracton discloses a method for media code rate self adaption comprising: 
acquiring network quality information of a user network (col. 4, lines 55-67, to detect the network quality to select appropriate program content source, col. 5, lines 46-65);
acquiring a preset code rate correspondence list wherein the preset code rate correspondence list comprises different code rate information and playback stutter probability values corresponding to the different code rate information, wherein the different code rate information corresponds to 
determining a playback stutter value based on the network quality information and a preset network stutter calculation model; selecting code rate information with playback stutter probability values being less than the playback stutter value from the preset code rate correspondence list (Fig. 4, col. 4, lines 30-67, col. 5, lines 46-67, to select a program source based the user’s network speed, the playback quality speed of program source is selected and it is less than the user’s network speed); 
and determining a code rate parameter of the target object based on the code rate information as a code rate parameter of a target object wherein the code rate parameter is configured to determine a code rate version of the target object matching with the code rate parameter (Fig. 4, col. 4, lines 30-67, col. 5, lines 46-67).

Regarding claim 4, Tracton discloses wherein said that acquiring the network quality information of the user network comprises: acquiring a download duration of a preset download object; inputting the preset download object and the download duration into a preset network quality calculation model; acquiring the network quality information of the user network output by the network quality calculation model (Fig. 4, col. 4, lines 30-67, col. 5, lines 46-67).

Regarding claim 5, Tracton discloses wherein the target object comprises at least one of audio and video (col. 4, lines 30-46, MPEG video).

Regarding claim 6, Sung discloses wherein the network quality information comprises: uplink bandwidth information and downlink bandwidth information of the user network (col. 3, lines 47, col. 4, lines 58).

Regarding claim 7, the instant claim is analyzed with respect to claim 1.
Regarding claim 10, the instant claim is analyzed with respect to claim 4.
Regarding claim 11, the instant claim is analyzed with respect to claim 5.
Regarding claim 12, the instant claim is analyzed with respect to claim 6.
Regarding claim 13, the instant claim is analyzed with respect to claim 1.
Regarding claim 16, the instant claim is analyzed with respect to claim 4.
Regarding claim 17, the instant claim is analyzed with respect to claim 5.
Regarding claim 18, the instant claim is analyzed with respect to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tracton in view of Brooks et al. (US 7,143,432 B1, hereinafter refers Brooks).

Regarding claim 2, Tracton discloses all limitations claim 1,
Tracton does not explicitly disclose sending a data request containing the code rate parameter to a server side; receiving target data corresponding to the target object, wherein the target data is fed back by the server side in response to the data request;

It would be obvious for one of ordinary skill in the art before the invention in order modify Tracton to include Brooks in order to allow system to better allocating it resource to distribute a variance format of program content to all users.

Regarding claim 3, Tracton in view of Brooks disclose  sending a media description request corresponding to the target object to the server side; acquiring a media description file corresponding to the media description request fed back by the server side, wherein the media description file comprises all code rate versions of the target object and address information corresponding to the code rate versions; adding address information of a code rate version matching with the code rate parameter to the data request (Tracton, col. 4, lines 45-67, Brooks, col. 9, lines 32-62, Fig. 5B, el. 690).
Regarding claim 8, the instant claim is analyzed with respect to claim 2.
Regarding claim 9, the instant claim is analyzed with respect to claim 3.
Regarding claim 14, the instant claim is analyzed with respect to claim 2.
Regarding claim 15, the instant claim is analyzed with respect to claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAI Y CHEN/Primary Examiner, Art Unit 2425